IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CHRISTINE C. WHITNEY,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-4967

WELLS FARGO BANK, N.A.,

      Appellee.

_____________________________/

Opinion filed July 7, 2014

An appeal from the Circuit Court for Duval County.
L. Haldane Taylor, Judge.

Stephen A. Smith of Law Offices of Stephen A. Smith, P.A., Jacksonville, for
Appellant.

Jessica Zagier Wallace of Carlton Fields Jorden Burt, P.A., Miami, and Michael K.
Winston and Dean A. Morande of Carlton Fields Jorden Burt, P.A., West Palm
Beach, for Appellee.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, CLARK, and SWANSON, JJ., CONCUR.